 JAMESTOWN METALPOLISHINGJamestown Metal PolishingandPatrickA.McNal-lie.Case 3-CA-1332831 August 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 30 March 1987 Administrative Law JudgeWallace H. Nations issued the attached decision.The Respondent and the General Counsel filed ex-ceptions, and the General Counsel filed a support-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions, 2 to modify his 'remedy, 3 and to adoptthe recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, JamestownMetal Polishing, Jamestown, New York, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.1The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrulean administrativelaw judge's credibility resolutionsunlessthe clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis forreversingthe findings.2 In adopting the judge's conclusions in this case we do not rely on hisuse of McNalhe's residence and family relationship or the perceivedchange in attitude exhibited by the Respondent's supervisors towardMcNalhe to impute knowledge of union activityInstead,we impute suchknowledge to the Respondent on the basis of the fact that McNalhe wasthe only employee who spoke out at themeeting inwhich the Respond-ent interrogated its employees about their reasons for wanting 'a unionand that, according to McNallie's credited and uncontradicted testimony,Supervisor Mark Garrett, who was the owner's son, told McNalhe andSpencer that "he was mad at us guys for what we were doing because hethought we were trying to screw his dad "In adopting the judge's finding of an unlawfulinterrogationwe applythe "all the circumstances" test ofRossmore House,269 NLRB 1176(1986). In this case, the Respondent's agents asked the employees ques-tions concerningtheir unionsentimentsat three differentplant meetings.We need not pass on thequestioningat the first meeting since the interro-gations at the second two meetings were clearly coercive under the Ross-more HousetestThe second and thirdmeetings wereconducted by theRespondent's owner, they occurred after the leading union activist hadbeen fired, and the interrogations were coupled with unlawfulpromisesof benefits to the employees if they would agree to forgo seeking theunion election.S Interest will be computed in accordance with our decision inNewHorizons for the Retarded,283 NLRB 1173 (1987)Interest on amountsaccrued prior to 1 January 1987 (the effective date of the 1986 amend-ment to 26 U S.C § 6621) shall be computed in accordance withFloridaSteel Corp,231; NLRB 651 (1977)We reject the General Counsel's request for a visitatorialclause as wedo not feelit isnecessary under the facts of this case413William B. Kenny, Esq.,for the General Counsel.James P. Subjack, Esq.,of Jamestown, New York, for theRespondent.DECISIONSTATEMENT OF THE CASEWALLACE H. NATIONS, Administrative Law Judge.Patrick A. McNallie, an individual, filed a charge againstJamestownMetal Polishing (Respondent) on 7 July1986.1On 26 August 1986 the Regional Director forRegion 3 issued a complaint and notice of hearing alleg-ing that Respondent, by discharging its employee PatrickA.McNallie, by interrogating its employees, promisingbenefits to its employees, and threatening its employeesbecause of their union activities, has been engaging inunfair labor practiceswithin the meaning of Section8(a)(1) and (3) of the National Labor Relations Act. Re-spondent denies it has violated the Act.A hearing was held in this matter beforeme in James-town, New York, on 17 November 1986. On the entirerecord and on.my observation of the witnesses and theirdemeanor, I make the followingFINDINGS OF FACT1.THEBUSINESSOF RESPONDENTJamestown Metal Polishing, at all times material tothis proceeding, has been a sole proprietorship with itsprincipal office and place ofbusinessin Jamestown, NewYork.It engagesat that location in the polishing andbuffing of metal products for other companies. Respond-ent admits the jurisdictionalallegationsof the complaintand I find that it is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.THE LABOR ORGANIZATIONINVOLVEDMetal Polishers,Buffers,Platers and Allied WorkersInternational,AFL-CIO (Union)isnow,and has at alltimesmaterial been,a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESPatrickMcNallie was employed as a belt polisher byRespondent from approximately 2 June 1983 to the dateof his discharge on 24 June 1986. During the last 6months of McNallie's employment, the number of co-workers employed by Respondent varied between 8 and12.In February 1986 George Garrett, Respondent's gener-almanager,had a meeting with employees where theywere informed they would be put on a piecework pay-ment basis because production was low and the Compa-ny was losing money. McNallie and his fellow employ-ees did not like the proposalas itwould result in a paycut.They helda meetingand, after talking, decided toseek union representation to aid in keeping their presentiAll dates arein 1986 unless otherwise stated285 NLRB No. 42 414DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpayscales.McNallie contacted Glen Holt, the presidentof the involved local union, on approximately 14 May.McNallie received authorization cards from the Union inthe mail on 19 May. He was not working at that time-being on compensation for an injury. When he receivedthe cards, he contacted five people at the shop who hadpreviously agreed to sign the cards. They came to hishouse, filled the cards out, and mailed them back to theUnion.McNallie returned to work either the end of May orthe early part of June. Immediately on his return,McNallie testified he noticed a change in what he de-scribed as the regular friendly atmosphere between theemployees and the supervisors, Vincent Alessi and theowner's son, Mark Garrett. On the day of his return, Su-pervisorAlessi called the employees aside and an-nounced that they had been notified by the NLRB that apeition for representation had been filed by the Union.He asked the employees why. McNallie was the onlyemployee who spoke up, explaining to Alessi that it wasbecause of the piecework proposal and the employees'reluctance to take a cut in pay.On 16 June Respondentsigned astipulation for anelection to be held on 11 July. Before this, on the shopfloor, Mark Garrett told McNallie and fellow employee,Robin Spencer, that "he was mad at us guys for what wewere doing because he thought we were trying to screwhis dad," and that the employees should have a talk withhim.On 12 June McNallie was late to work and received averbal warning from Supervisor Alessi to the effect that,if hewas late again,he would be fired. McNallie hadbeen late for work once or twice a week for the entiretimehe had been working for the Company. McNallietestified that the Company'spersonnelrecords reflectthat being late was a general condition in the shop.After 12 June McNallie was late on Saturday, 21 June,but nothing was said to him about it. On Tuesday, 24June, he and fellow employee Al Kennedy, were both 20minuteslate. Immediately on punching in, McNallie wassummonedto Alessi's office and fired.When he returnedon the following Friday to pick up his paycheck, Alessiattempted to get himto sign astatement that the solereason for his discharge was hislateness.McNallie de-clined.As noted, an election was scheduled for 11 July. AlKennedy, an employee of the Respondent at the time,testifiedthat a meetingwas held approximately 2 weeksprior to the election.Itwasa meeting of all employeesand attended by George Garrett and Vince Alessi. Ken-nedy testified that Garrett and/or Alessi wanted to knowwhy the employees wanted the elections and if "we canwork it all out-not to have any elections ...." He tes-tified thatGarrett said that Respondent would give theemployees a Christmas bonus and maybe profitsharingon the production per month.Kennedy testified that there was another meeting ap-proximately a week to 2 days before the election held inthe breakroom of the shop. At thismeetingGarrett andAlessi requested that the employees not vote for theUnion and attempt to solve their problems right there inthe shop because the Companywas a smallone. Again,according to Kennedy, Garrett and/or Alessi mentionedprofit sharing,annual raisesatChristmas time, andmaybe better bonuses at Christmas. He testified that Gar-rett asked what he could do to have the employees workitout with him rather than having aunioncome into hisCompany.The petition was withdrawn by the Union on 9 July.With respect to these meetings, Supervisor Alessi testi-fied that employee Mark Wallace requested a meeting at-tended by Alessi and Garrett. He testified that the em-ployees just wanted to talk to Garrett pertaining to thepiecework and other problems throughout the shop.Alessi testified that Garrett's response to the employees'questions about their problems was that production wasdown and somehow production had to be beefed up be-cause at the rates the employees were making their pro-ductionwas losing the Company money. He testifiedthatGarrett did not promise an increase in wages butonly agreed to consider the question. He also recalledthatGarrett informed the employees that the Companytried to give them Christmas bonuses when it couldafford it.George Garrett also testified that Mark Wallace calleda meetingattended by he and Alessi. He testified that atthe meetingWallace spoke up and asked what the Com-pany was going to do if it gets a union. Garrett testifiedhe stated, "I'm not going to say what I'm going to do ifyou get a union." He denied making any promises,threats,or inducements to the employees for them towithdraw their petition.A.Was theTerminationof McNallie UnlawfullyMotivatedThe General Counsel has presented a compelling casethatRespondent's decision to terminate McNallie wasmotivated by union animus and that the stated reason forhis termination was pretextual. As a late-filed exhibit, theGeneral Counsel has offered into evidence records fromRespondent'spersonnelfilesthatdemonstrate thenumber of days worked by Respondent's employees andthe number of times these employees were tardy. No ob-jection has been offered by Respondent to the exhibitand it is accepted as part of the record in this proceed-ing.Basedon his personnel data, it can be determined from27 September 1985, McNallie worked 53 days ' and waslate 31. From 30 December 1985 through 28 April 1986,he worked 58 days and was late 17. From 4 Aprilthrough 24 June, he worked 49 days and was late 15, in-cludingthe day he was fired. Yet, despite the consistentrecord of tardiness, no issue was made of it until afterthe filing of the petition that resulted from McNallie'sunionactivity.It isrevealing to look at the other employees' attend-ance records. Al Kennedy,-a fellow employee who testi-fied in the proceeding, worked 56 days in the last quarterof 1985 and was late 20 of those days. He worked 60days in the first quarter of 1986 and was late 28 of them.In the second quarter he worked 60 days through 24June and was late 31 of those days. As noted above, hewas the employee who was late with McNallie on the JAMESTOWN METAL POLISHING415date of McNallie's termination, but received no warningsand continued to work for Respondent until he quit.Employee Tim Colburn worked 50, 53, and 60 days inthe respective three quarters covered by the exhibit andwas late 37, 2, and 17 times. In the 18 days he workedfrom 25 June through 25 July, he was late seven times.A final warning was given to Colburn, but not until theend of October, after the filing of this proceeding.Employee L. Passinger worked 48, 42, and 30 daysand was late 16, 45, and 14 days respectively. EmployeeRobin Spencer worked 47, 59, and 50 days and was late32, 9, and 14 times. The exhibit reflects that each of theother employees was late on at least some occasionsduring those quarters.Ifind that though McNallie's tardiness record withRespondent is reprehensible, so is the like record ofmany of his fellow employees. Yet, he was the only onesingled out for warning and discharge. This disparatetreatmentof McNallie relative to his fellow employeesstrongly supports the GeneralCounsel's theory that Re-spondent's motive interminatingMcNallie was to dis-courage union activity.Also supporting the pretextual nature of the dischargeis its timing.McNallie was only warned and dischargedafter the filing of the petition by the Union and afterMcNallie spoke up at the meeting called by SupervisorAlessi to determine why the employees wanted a union.Although Alessi and Garrett deny any knowledge thatMcNallie was a union activist, the facts outlined in thisrecord lead me to discredit the denial. First, as noted,was McNallie's leadership role taken in the meeting withAlessi. Second, ' there was the undenied change in atti-tude exhibited by Respondent's supervisors towardMcNallie after the filing of the petition and his return towork from an injury. The record reflects that McNallielived in thesameresidence with General Manager Gar-rett's son,Mark Garrett, who was also engaged to bemarried to McNallie's sister. McNallie's actions in speak-ing up at, the meeting and the closeness of therelation-ship he bore with Supervisor Mark Garrett, dispels inmy mind any doubt that management of Respondentknew that McNalliewas a union- supporter, if not theleading unionactivist in its employ complement.Next, it cannot be disputed that Respondent harboredan antiunionanimus.Its actions at the meeting held byAlessi with the employees and at the meetings held byGarrett and Alessi after McNallie's termination, clearlydemonstrate that the Company did not want the Union.Similarly,Mark Garrett's undeniedstatementtoMcNal-lie and employee Robin Spencer demonstrating hostilityto the Union supports this view. In conclusion,I agreewith the General Counsel and find that all elements of an8(a)(3) violation have been proven: activity by the discri-minatee, knowledge of the activity by the Respondent,hostility by the Respondent,a timingof discrimination,and a clearly pretextual reason for the discharge. For theforegoingreasons,I find that the discharge of McNallieby the Respondent to be in violation of Section 8(a)(3) ofthe Act.B. The 8(a)(1) ViolationsThe meetings of the Company's supervisory personnelwith the employees during the pendency of the union pe-tition-if the description given by employee Kennedy iscredited-clearly constitute violations of Section 8(a)(1)of the Act. I do credit employee Kennedy's version ofthesemeetingsbased on my observation of the witnessesand the surrounding circumstances. Although SupervisorAlessi and General Manager Garrett deny that they eversolicited complaints or problems with employees at latermeetings, it is undisputed that Supervisor Alessi calledthe first meeting for the avowed purpose of discoveringwhy the employees wanted a union. Second, given theRespondent's actions in its discharge of McNallie, theleading unionactivist, after the filing of the petition andwithin 1 month of the election, the statements attributedto them at the meetings by Kennedy are entirely consist-ent. I therefore find from the record that the employerinterrogated its employees about the employees' unionsympathies and desires, and promised benefits to employ-ees to sway them from supporting the Union. I furtherfind that the statement of Mark Garrett to employeesSpencer and McNallie rose to the level of a threat inviolation of the Act, primarily because it was followedshortly thereafter with the unlawful discharge of McNal-lie.CONCLUSIONS OF LAW1- Respondent is now and,at all times material to thisdecision,has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theNational Labor Relations Act.2.TheUnion is a labor organization within the mean-ing of Section2(5) of the Act.3.By unlawfully dischargingPatrick A.McNallie on24 June 1986, Respondent has engaged in unfair laborpracticeswithin themeaning of Section 8(a)(1) and (3) ofthe Act.4.By interrogating its employees about their unionsympathies,promisingbenefitsto its employees to dis-suade them from supportingthe Union,and threateningits employees with unspecified reprisals because of unionactivity,Respondent has engaged in unfair labor prac-tices within the meaning of Section 8(a)(1) ofthe Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I recommend that it cease and desisttherefrom and to take certain affirmative action designedto effectuate the policies of the Act. Having found thatRespondent unlawfully discharged Patrick A. McNallieon 24 June 1986 and has since failed and refused to rein-state him in violation of Section 8(a)(1) and (3) of theAct, I recommend that Respondent remedy such unlaw-ful conduct. In accordance with Board policy, I recom-mend that Respondent be ordered to offer Patrick A.McNallie immediate and full reinstatement to his formerjob, discharging if necessary any employee hired to re-place him or, if that job no longer exists, to a substantial-ly equivalent position, without prejudice to his seniority 416DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDor other rights and privileges and make him whole forany loss ofearningshe may have suffered by payment tohim of an amount he normally would have earned from24 June 1986 to the date of an offerof reinstatement, lessnet earnings, in accordance with the formula set forth inF.W. Woolworth Co.,90 NLRB 289 (1950), to whichshould be added interest computed as prescribed inFlori-da Steel Corp.,231 NLRB 651 (1977). See generallyIsisPlumbing Co.,138NLRB 716 (1962). I further recom-mend that Respondent be required to remove from itfiles any reference to the discharge of Patrick A. McNal-lie and notify him in writing that this has been done andthat evidence of his unlawful discharge will not be usedas a basis for futurepersonnel actions against him.On these findings of fact and conclusions of law andon the entire record,I issuethe followingrecommend-ed2ORDERThe Respondent, Jamestown Metal Polishing, James-town,New York,itsofficers,agents, successors,and as-signs, shall1.Cease and desist from(a)Discouraging union or protected concerted activi-ties of its employees or their membership in Metal Pol-ishers,Buffers, Platers and Allied Workers InternationalWorkers, AFL-CIO, or any other labor organization, byunlawfully and discriminatorily discharging its employ-ees or discriminating against them in any manner withrespect to their hire, tenure of employment, or any termor condition of employment, in violation of Section8(a)(1) and (3) of the Act.(b) Interrogating its employees about their union sym-pathies, promising benefits to its employees to dissuadethem from supporting the Union, and threatening its em-ployees with reprisals because of their union activities.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Patrick A. McNallie immediate and full rein-statement to his former position or, if such position no'longer exists, to a substantially equivalent position, with-out prejudice to his seniority or other rights and privi-leges previously enjoyed, discharging, if necessary, anyemployee hired to replace him, and to make him wholefor any loss of pay -he may have suffered by reason ofRespondent's unlawful discharge of him in accordancewith the recommendations set forth in the remedy sec-tion of this decision.(b) Remove from its files any reference to the unlawfuldischarge of Patrick A. McNallie and notify him in writ-ing that this has been done and that the discharge willnot be used against him in any way.2 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying,all pay-roll records,social security payment records,timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its Jamestown, New York place of businesscopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the RegionalDirector for Region 3, after being signed by Respond-ent's authorized representative, shall be posted by Re-spondent immediately on receipt and maintained for 60consecutive days in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that the notices are not altered, defaced, or cov-ered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights:To organizeTo form,join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILLNOT discourage union or protected activitiesby our employees or their membership in Metal Polish-ers,Buffers,Platersand AlliedWorkersInternationalUnion,AFL-CIO,or any other labor organization, byunlawfully discriminatorily discharging our employees ordiscriminating against them in any manner with respectto their hire or tenure of employment or any term orcondition of employment in violation of Section 8(a)(1)and (3) of the National Labor Relations Act.WE WILL NOT interrogate our employees about theirunion sympathies,promise benefits to our employees inorder to dissuade them from supporting a union orthreaten our employees with unspecified reprisals be-cause of their union activities. JAMESTOWN METAL POLISHING417WE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section7 of the Act.WE WILLoffer Patrick McNallie,whom we unlawful-ly discharged on 24 June 1986,immediate and full rein-statement to his former positionor, ifthat position nolonger exists,to a substantially equivalent position, dis-charging,ifnecessary,any employee hired to replacehim;WE WILL restore his seniority or other rights andprivileges previously enjoyed;WE WILL make him wholefor any loss of backpay to which he may be entitled, to-gether with interest.WE WILL remove from our files any reference to theunlawful discharge of Patrick A. McNallie and notifyhim in writing that this has been done and that evidenceof this unlawful action will not be used as a basis offuture discipline against him.JAMESTOWN METAL POLISHING